Case 2:19-mj-O0069-SWS Document1 Filed 08/20/19 Page 1 of 11

= tt ED
T Cf OUR ‘

My YOM!

 

20 Ofc 20 AM In: 16

UNITED STATES DISTRICE COURT:

 

DISTRICT OF WYOMING =
UNITED STATES OF AMERICA,
Plaintiff,
CRIMINAL COMPLAINT
v.
ROBERT JOHN FAY, Case Number:_[ 4-/4 J.- 45
Defendant.

 

I, the undersigned complainant, being duly sworn, state the following is true and correct to
the best of my knowledge and belief.

COUNT ONE

On or about December 24, 2017, in the District of Wyoming, the Defendant, ROBERT
JOHN FAY, did knowingly ship and transport child pornography, as defined by Title 18, United
States Code, Section 2256(8), using a means and facility of interstate commerce, namely, the
Internet and a cellular telephone network.

In violation of 18 U.S.C. §§ 2252A(a)(1) and (b)(1).
COUNT TWO

On or between February 18, 2017 through and including August 17, 2018, in the District
of Wyoming, the Defendant, ROBERT JOHN FAY, did knowingly possess material which
contains images of child pornography, as defined in Title 18, United States Code, Section
2256(8)(A), that involve prepubescent minors, and which had been shipped and transported using
a means and facility of interstate commerce, namely, the Defendant possessed and was in control
of a Dropbox remote storage account that contained digital images of child pornography which
had been shipped and transported in interstate commerce by means of the Internet, a computer and
a cellular telephone network.

In violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2).

I further state that I am a Special Agent with the Homeland Security Investigations (HSI)
and that this complaint is based on the following facts:
Case 2:19-mj-O0069-SWS Document1 Filed 08/20/19 Page 2 of 11

(See attached Sworn Statement)

Continued on the attached sheet and made a part hereof.

a of Complainant

NICOLE D. BAILEY

Sworn to before me and subscribed telephonically,

August 20, 2019 at Cheyenne, Wyoming
Date City and State

HON. KELLY H. RANKIN
Magistrate Judge, United States

 

 

District Court i tt xa 2 ee
Name & Title of Judicial Officer Signature of Judicijl Officer
Case 2:19-mj-00069-SWS Document1 Filed 08/20/19 Page 3 of 11

‘ SWORN STATEMENT OF SPECIAL AGENT NICOLE D. BAILEY
IN SUPPORT OF A CRIMINAL COMPLAINT

UNITED STATES v. ROBERT JOHN FAY

I, Special Agent Nicole D. Bailey, being first duly sworn upon my oath, do state as follows:

1. I, Nicole D. Bailey, am a Special Agent with U.S. Immigration and Customs
Enforcement (ICE), Homeland Security Investigations (HSI), and have been employed by HSI as
such since May 2003.

2. I successfully completed eleven weeks of Criminal Investigator Training at the
Federal Law Enforcement Training Center. In addition, I completed eleven weeks of Special Agent
Training with ICE Homeland Security Investigations (HSI). . In 2014, I graduated from Basic —
Computer Evidence Recovery Training at the Federal Law Enforcement Training Center and I am
designated by HSI as a Computer Forensic Agent. J also attended Undercover Agent training school
at the Federal Law Enforcement Training Center and was certified as an undercover agent with HSI.
As an agent with HSI, I have been trained in investigations of various Federal criminal laws, including
narcotics, firearms, child pornography, and immigration investigations.

3. On June 28, 2019, I received an investigative lead forwarded to me by the
Commander of the Montana Internet Crimes Against Children (CAC) Task Force regarding a
child pornography investigation involving the user of a Dropbox account whom they believed was
located in Gillette, Wyoming. I reviewed the information provided by Agent Gary Seder with the
Montana Division of Criminal Investigation (MT DCD) and learned the following:

4. On or about October 8, 2018, MT ICAC received a CyberTipline Report from the
National Center for Missing and Exploited Children (NCMEC). The report number is 41433257.

The report was generated by Dropbox. This was in reference to someone uploading and storing
Case 2:19-mj-O0069-SWS Document 1 Filed 08/20/19 Page 4 of 11

child pornography on a Dropbox account. The following information was provided related to the
user of the reported account:

Email Address: rfay5345@gmail.com

Screen/User Name: Robert Fay

ESP User ID: 503554211

5. Dropbox reported seven (7) video files that were identified that contain contraband.
Dropbox further indicated that these files were publicly available and were viewed by Dropbox
prior to the cybertip submission. I viewed the files and I believe six (6) depict children engaged
in sexually explicit conduct. One video file depicts an age-difficult female masturbating. Dropbox
| also provided a log file which contained the Dropbox activity. The log activity indicates that these
files have been in this account since April 2016. The following is a description of one of the files
being reported: |

| File Name: IMG_0761 (1).mp4. Description: This video depicts a pubescent female
performing oral sex on a prepubescent male.

6. Dropbox also provided a list of various Internet protocol (IP) addresses utilized to
log into the above referenced account from May 2018 through August 2018. Based on the above
information, Montana FBI served a subpoena to Verizon Wireless for any subscriber information |
related to the account holder utilizing three different IP addresses used to access the Dropbox
account. |

7. In March 2019, Verizon provided a response for the subpoena issued by Montana

FBI. I reviewed the response and spoke to an analyst on the Verizon Legal Compliance Response

Team, and learned the following:
Case 2:19-mj-O0069-SWS Document1 Filed 08/20/19 Page 5 of 11

8. On May 16, 2018; at 10:41 UTC, IP address 2600:100e:b01b:fflf:c969:e62f
:Ib19:e212, which was used to log into the above referenced Dropbox account, was allocated to
the Verizon account: (406)223-6950, Robert Fay, 114 W. Redwood, Gillette, Wyoming.

4. On July 2 2018 at 03:02 UTC, iP address
2600:100e:b:004:b166:6824:6fb6:la5c:6794, which was used to log fa the above referenced
Dropbox account, was allocated to Verizon account: (307)359-3692, BigHorn Construction,
Contact Dede ECKENROD, 63 Maple Drive, Douglas, Wyoming.

10. On | August 9, 2018, at 10:23 UTC, IP address
2600:100e:b108:3fced:d88c:88e9:1def:53c4, which was used to log into the above referenced
Dropbox account, was allocated to Verizon account: (307)359-3692, BigHorn Construction,
Contact Dede ECKENROD, 63 Maple Drive, Douglas, Wyoming.

11. [conducted public Internet searches and located a 32 year old male named Robert
FAY who was listed in the Gillette, Wyoming newspaper on December 20, 2018 after being
arrested on a contempt of court/bench warrant.

12. I reviewed the other information provided by MT ICAC and learned the email
address rfay5345@gmail.com was associated with a Robert FAY with a P.O. Box in Baker,
Montana. Public Internet searches indicate this Robert FAY is also 32 years old.

13. Onor about July 11, 2019, United States Magistrate Judge Kelly Rankin issued three
federal search warrants, and on July 15, 2019, I served the following warrants upon the respective
service providers:

-Search warrant to Google for account content of rfay5345@gmail.com (19SM129-R);

-Search warrant to Dropbox for account content of account identified as
rfay5345@gmail.com (19SM128-R);
Case 2:19-mj-00069-SWS Document 1 Filed 08/20/19 Page 6 of 11

-Search warrant to Verizon Wireless for historical cell site location information for the
_ phone numbers (406) 223-6950 and (307) 359-3692 (19SM127-R).

14. On or about July 26, 2019, I received the return from Dropbox, Inc. pursuant to the
search warrant referenced above. The return came via UPS on an encrypted USB thumb drive. I
utilized a forensic tool to process and review the contents of the Drobox return, which contained over
15,000 image and video files. I identified over 400 video files and more than 2,000 image files as
depicting child pornography. |

15. [reviewed a file entitled “File activity.xls” provided by Dropbox. This file details the
dates and times the files contained within the Dropbox account were added, deleted, moved and/or
mounted, as well as the location of these files within the account. This document contained over
8,000 entries of files within this account. I noted the first file uploaded to the account occurred on or
about April 9, 2016. The last files were added to the account on or about December 24, 2017.

16. ‘I located the following file entitled “VID-20170510-WA0024.mp4” which was
uploaded to the account on or about December 24, 2017 at 17:38:58 GMT. The file was added to the
following location within the Dropbox account: /Root/Videos CP/VID-20170510-WA0024.mp4. I
noted the video is approximately 2 minutes, 50 seconds in length and depicts a collage of various
sexual abuse of a young prepubescent blonde female. Within the video, the child is ejaculated upon
while lying naked on a bed and later, made to perform oral sex on an adult penis while wearing a tiger
striped hat and nose mask. I recognized this video from previous child pornography investigations.

17. I located the following file entitled “VID-20170608-WA00023.mp4” which was
uploaded to the account on or about December 24, 2017 at 17:54:54 GMT. The file was added to the
following location within the Dropbox account: /Root/Videos CP (1)/VID-20170608-WA0023.mp4.

I noted this video is approximately 1 minute, 58 seconds in length and is described as follows: A dark
Case 2:19-mj-O0069-SWS Document1 Filed 08/20/19 Page 7 of 11

haired early pubescent female performs oral sex and digitally penetrates the vagina of a young
prepubescent female with reddish blonde hair.

18. —_ In total, on or about December 24, 2017, this user uploaded seven (7) video files of
child pornography and 188 images and videos identified as child erotica/age difficult child
pornography.

19. [ noted that Dropbox provided information indicating that from approximately May
2016 until September 2018, this user paid for an upgraded Dropbox account. Dropbox provided the
last four digits of the credit card number used for payment.as “9200”.

20. On or about July 26, 2019, I received the contents, via download from a secure law
enforcement portal, from Google, Inc. pursuant to the search warrant referenced above. I extracted

_ the contents of the zipped files provided by Google and used a forensic tool to review the email and
_ media content provided by Google. I marked 131 emails of the approximately 18,930 emails as
relevant to this investigation. ] located the following emails relevarit to the identification of the user
of the Google account rfay5345@gmail.com, which I believe is Robert John FAY XX/XX/1986,
XXXK-XX-8345:

- Email dated December 29, 2016 from this account that appears to be a response toa

craigslist ad for employment. Within the body of the email, FAY states that his name is
Robert FAY and he recently moved back home to Montana after being in Jacksonville
ne [sic].

- Email dated February 4, 2017 from this account with an attachment entitled “W2 Robert

fay.pdf’. I viewed the W-2 and noted the employee, Robert J. FAY, social security
number XXX-XX-5345, with an address in Jacksonville, North Carolina.

- Anemail dated March 29, 2017 from this account with the subject “Interest i in job posting
#5953664” where FAY provided the phone number 406-223-6950.

- Anemail dated April 22, 2017 from “weldingoutfitter.com” to this account confirming a
product order. According to the email, the products were to be shipped to: Robert FAY,
4412 Dakota Street, Apt 3, Gillette, Wyoming 82718. This is also the billing address.
Case 2:19-mj-0O0069-SWS Document1 Filed 08/20/19 Page 8 of 11

. > Numerous emails in 2017 from this account responding to craigslist personal ads wherein
FAY describes himself as “Rob” from Gillette, Wyoming. He states that he is 30 years
old, 5°10” and approximately 150 Ibs. Further, FAY attaches images of himself.

.~ An email thread dated January 5, 2018, between FAY and the email address
“Ezkratom@gmail.com”. Based on the thread, FAY had ordered a product from this
company and they needed to confirm his shipping address. FAY confirmed the address
as 116 Rosewood, Gillette, Wyoming.

- Anemail dated September 23, 2018 to this account confirming the order of “23 and me”
ancestry DNA package. Within the email, FAY provides his billing address as 4412.
Dakota Street, Gillette, Wyoming, and the last four digits of his billed credit card as 9200.

- Numerous emails from “Green.Dot” Visa detailing the balance of the account ending in
9200.

- Emails from Verizon Wireless detailing billing payments where FAY paid for this
account using the credit card ending in 9200.

- Anemail dated July 11, 2019, from UPS informing FAY that a package is scheduled to
be delivered to him at 114 W. Redwood Street, Gillette, Wyoming.

- Anemail dated July 13, 2019 from “Crossdresser Heaven” notifying FAY that his account .
(Reha Roberts rfay5345@gmail.com) has been cancelled.

21. | I reviewed the photographs within the Google account and compared them with the
driver’s license images of suspect Robert FAY and believe they depict the same individual. I did
not locate. any images of child pornography. I located numerous images of FAY engaged in sexually
explicit conduct, many of which include his face. I also located a picture depicting Robert FAY’s
North Carolina driver’s license and the credit card ending in 9200, which is the same ending numbers
as the card used to pay for the Dropbox account.

22. I reviewed the information contained within “location history” file provided by
Google. This document contains any location information related to this account (FAY), whether the
location record is from cellular tower location information, Wi-Fi location information or GPS.
Specifically, I reviewed location history information for the dates February 18, 2017, December 24,

2017, February 11, 2018, August 14, 2018 and August 17, 2018. I reviewed these dates since these
Case 2:19-mj-00069-SWS Document1 Filed 08/20/19° Page 9 of 11

dates matched Dropbox account activity. I noted that for all of the above referenced dates, Google
identified that this user was located within the Gillette, Wyoming area in the District of Wyoming.

23. [reviewed the last location history information provided by Google and noted that on
July 14, 2019, this account’s GPS coordinates placed FAY on the east half of the duplex located at
114 West Redwood Street, Gillette, Wyoming.

24, Based on the above information, I believe that on December 24, 2017, in the District
of Wyoming, Robert FAY transported files of child pornography through the Internet to his Dropbox
cloud storage account. .

25. Further, I believe that on or between April 9, 2016 until the termination of the Dropbox
account in October 2018, and specifically on the dates FAY logged into his account on February 18,
2017, December 24, 2017, February lL, 2018, August 14, 2018 and August 17, 2018, in the District
of Wyoming, Robert FAY possessed numerous images and videos of child pornography.

END OF SWORN STATEMENT
Case 2:19-mj-O0069-SWS Document1 Filed 08/20/19 Page 10 of 11

 

PENALTY SUMMARY

 

DEFENDANT NAME:

DATE:

INTERPRETER NEEDED:

VICTIM(S):

OFFENSE/PENALTIES:

TOTALS:

AGENT:

AUSA:

Count 1:

Count 2:

ROBERT JOHN FAY

August 20, 2019

‘No

Yes

18 U.S.C. §§ 2252A(a)(1) and (b)(1)
(Transportation of Child Pornography)

5-20 Years Imprisonment

Up to $250,000 Fine

5 Years to Life Supervised Release

$100 Special Assessment

$5,000 Special Assessment Pursuant to the Victims of Sex
Trafficking Act of 2015

18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2)
(Possession of Child Pornography)

0-20 Years Imprisonment

Up to $250,000 Fine

5 Years to Life Supervised Release

$100 Special Assessment

$5,000 Special Assessment Pursuant to the Victims of Sex
Trafficking Act of 2015

5-40 Years Imprisonment

Up to $500,000 Fine

10 Years to Life Supervised Release

$200 Special Assessment

$10,000 Special Assessment Pursuant to the Victims of Sex
Trafficking Act of 2015

Nicole Bailey, HSI

Stephanie A. Hambrick
Assistant United States Attorney
Case 2:19-mj-O0069-SWS Document 1 Filed 08/20/19 Page 11 of 11

’ Penalty Summary
August 20, 2019
Page 2

ESTIMATED TIME OF
TRIAL:

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:

ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:

1 to 5 days

Yes

No

RE: Robert John Fay
